Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/18/22.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 8/18/22, with respect to the rejection(s) of claim(s) 1-14 under 102(a)(1) and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference (Bogaki et al (US 2017/0276543). As stated in rejection below, Bogaki et al teach of using a plurality of light receiving units from the same position in the target.
Applicant's arguments with regard to 112(f) interpretation filed 8/18/22 have been fully considered but they are not persuasive. Applicant argues that “light receiving element” does not invoke 112(f) because the light receiving element is a term used and understood by those of ordinary skill in the art. Examiner respectfully disagrees.  “Light receiving element” can be broadly interpreted as any optical element that receives light.  As stated in the claim interpretation under 112(f) stated below,  
1.  “element” is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
2. “light receiving” is functional language ; and
3. the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a)  “a first light receiving element that detects” in claims 1-2, 4, 5, and 7-14
b)  “a second light receiving element that detects” in claims  1-2, 4 5, and 7-14
c)  “a third light receiving element configured to also detect” in claims 2, 3, and 5;
d)  “another third light receiving element” (element for light receiving) in claim 3;
e) “another first light receiving element” (element for light receiving) in claim 4; and
f) “another second light receiving element” (element for light receiving)  in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bogaki et al (US 2017/0276543).
With regard to claim 1, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51); and
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51).
With regard to claim 2, Bogaki et al in accordance with figures 1 and 4B teach of a third light receiving element  (134b) disposed between the first light receiving element (134a) and the second light receiving clement (134c), the third light receiving element (134b) configured to also detect the emitted light that has passed through the rod lens (133) (para 51 and 81).
With regard to claim 3, Bogaki et al in accordance with figures 1 and 4B teach of wherein the rod lens (133) is a rod lens arra6 with a plurality of rod lenses arranged linearly (para 85), and including the third light receiving element (134b) and at least another third light receiving element (134c) are disposed along the rod lens array (133)  (para 51 and 81) .
With regard to claim 4, Bogaki et al in teach of:
at least another first light receiving element   
and at least another second light receiving element (six light receiving elements; para 121, lines 7-17), wherein 
the rod lens (133) is a rod lens array with a plurality of rod lenses arranged linearly (para 85); and
 the first light receiving element (134a) and the second light receiving element (134d) forming a first pair of light receiving elements disposed along the rod lens array (133) (para 51), and the at least another first light receiving   and the at least another second light receiving element  disposed pairwise along the rod lens array (para 121, lines 7-17).
With regard to claim 5, Bogaki et al in accordance with fig 1 and 4B teach a third light receiving element  (134c) disposed between the first light receiving element (134a) and the second light receiving clement (134d), the third light receiving element (134c) configured to also has passed through the rod lens (133), wherein the third light receiving element comprising a plurality of imaging elements (the light receiving unit comprises 1600 pixel units; para 111, lines 6-9).
With regard to claim 7, Bogaki et al teach of a light detection sensor  wherein the first and second light receiving element (134a; 134d)  detects phosphorescence (para 157).
With regard to claim 8, Bogaki et al teach of a light detection sensor  wherein the first and second light receiving element (134a; 134d)  detect afterglow phosphorescence, after the afterglow having passed through the rod lens after the light source stops irradiation of the detection target with the light (para 157).
With regard to claim 9, Bogaki et al teach in accordance with figure 1 of wherein the first light receiving element (134a) and the second light receiving element (134d) are configured to detect, as the emitted light, reflected light from the detection target (para 50). 
With regard to claim 10, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51);
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51);
a conveyor that transports a transported object (para 77); and 
circuitry configured to control the light detection sensor and the conveyor (para 155 teaches that the clock of the sensor and the conveying speed can be changed), wherein 
the first light receiving element  (134a) and the second light receiving element (134d) are disposed side by side in a transport direction of the conveyor (see fig 4C), and
the circuitry (170) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 111). 
With regard to claim 11, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51);
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51);
a conveyor that transports a transported object (para 77); and 
circuitry configured to control the light detection sensor and the conveyor (para 155 teaches that the clock of the sensor and the conveying speed can be changed), wherein 
the first light receiving element  (134a) and the second light receiving element (134d) are disposed side by side in a transport direction of the conveyor (see fig 4C), and
the circuitry (170) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 111), and the circuitry is further configured to calculate a decay characteristics of the emitted light from the detection target located at the one position on the transported object (the afterglow from the phosphorescence substance is detected, the decay of the afterglow is an inherent property of a phosphorescence substance; para 157).
With regard to claim 14, Miura et al teach in accordance with figure 1 and 4C of a light detection method, comprising:
transporting, by a conveyor, a transported object (bank note) comprising a detection target (para 77); and
controlling the conveyor and a light detection sensor comprising a first light receiving element (134a) and a second light receiving element (134d) disposed side by side in a transport direction of the transported object (see fig 4C; para 81), wherein
the controlling includes detecting emitted light with the first light receiving element (134a) and the second light receiving element (134d), the emitted light being emitted from the detection target while located at one position on the conveyor (para 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogaki et al (US 2017/0276543) in view of Yamanouchi et al (JP2016110355 A) (see translation provided by examiner in non-final office action mailed 5/31/22).
With regard to claim 6, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51); and
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51)..
Bogaki et al lacks the teaching of the rod lens being a gradient index lens.
Yamanouchi et al teaches of the a gradient index lens array with a plurality of gradient index rod lenses (para 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replace the rods lens array of Bogaki et al’s sensor with a gradient index lens array with a plurality of gradient index rod lenses to reduce aberration of the light passing through the lens which would produce a more accurate and precise measurement
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bogaki et al (US 2017/0276543) in view of Miura et al (JP2010039897 A) (see translation provided by examiner in non-final office action mailed 5/31/22).
With regard to claim 12, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51);
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51);
a conveyor that transports a transported object (para 77); and 
circuitry configured to control the light detection sensor and the conveyor (para 155 teaches that the clock of the sensor and the conveying speed can be changed), wherein 
the first light receiving element  (134a) and the second light receiving element (134d) are disposed side by side in a transport direction of the conveyor (see fig 4C), and
the circuitry (170) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 111). 
 Bogaki et al lacks the teaching of  
a non-transitory computer readable medium configured to store reference data regarding the detection target, wherein 
 the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the second light receiving element, the sheet being the transported object.
Miura et al teach of   
a non-transitory computer readable medium configured to store reference data regarding the detection target (para 71), wherein 
 the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the second light receiving element, the sheet being the transported object (para 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miura et al of comparing reference data to recognize the authenticity of the banknote into Bogaki et al’s measuring device since it is well known in the art to compare measured data with reference data to produce a more accurate and precise measurement.
With regard to claim 13, Bogaki et al teach of a light detection sensor in accordance with figure 1 comprising:
a light source (137) that irradiates a detection target (region on the banknote) with light (para 50);
a rod lens (133) (para 50, last 4 lines and para 85) that collects emitted light from the detection target; and
a first light receiving element (134a) that detects the emitted light that has passed through the rod lens (133) (para 51);
a second light receiving element (134d) that detects the emitted light that has been emitted from a same position of the detection target as a position from which the emitted light detected by the first light receiving element (134a) had been emitted and has passed through the rod lens (133), at a position different from a position at which the first light receiving element (134d) detects the emitted light (para 51);
a conveyor that transports a transported object (para 77); and 
circuitry configured to control the light detection sensor and the conveyor (para 155 teaches that the clock of the sensor and the conveying speed can be changed), wherein 
the first light receiving element  (134a) and the second light receiving element (134d) are disposed side by side in a transport direction of the conveyor (see fig 4C), and
the circuitry (170) is configured to control the first light receiving element and the second light receiving element to detect the light from the detection target located at one position on the transported object (para 111), and the circuitry is further configured to calculate a decay characteristics of the emitted light from the detection target located at the one position on the transported object (the afterglow from the phosphorescence substance is detected, the decay of the afterglow is an inherent property of a phosphorescence substance; para 157).
Bogaki et al lack the teaching of  
a non-transitory computer readable medium configured to store reference data regarding the detection target, wherein 
the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the second light receiving element, the sheet being the transported object.
 Miura et al teach of a sheet processing apparatus, further comprising:
a non-transitory computer readable medium configured to store reference data regarding the detection target (para 71), wherein 
the circuitry is configured to recognize an authenticity of a sheet based on the reference data and the emitted light detected by the first light receiving element and the second light receiving element, the sheet being the transported object (para 81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Miura et al of comparing reference data to recognize the authenticity of the banknote into Bogaki et al’s measuring device since it is well known in the art to compare measured data with reference data to produce a more accurate and precise measurement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
October 3, 2022

								 

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877